Citation Nr: 0030839	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-12 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of the surgical removal of an undescended right 
testicle.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1958.

By a decision entered in March 1998, the RO denied service 
connection for "nerves."  The RO also denied a claim for 
non-service-connected pension benefits, and denied 
applications to reopen claims of service connection for 
residuals of pneumonia and for residuals of the surgical 
removal of an undescended right testicle.  The veteran filed 
a notice of disagreement (NOD) in May 1998, expressing 
dissatisfaction with the RO's determinations as to his 
"nerves," and with respect to his right testicle and 
residuals of pneumonia.  He was issued a statement of the 
case (SOC) in June 1998, addressing all three issues, and 
filed a substantive appeal as to those issues in July 1998.  
Subsequently, however, in May 2000, he indicated in a signed 
statement that he wished to withdraw from appeal the claims 
pertaining to pneumonia and a nervous condition.  See 
38 C.F.R. § 20.204 (2000).  Accordingly, the Board will limit 
its consideration of the appeal of the RO's March 1998 
decision to the right testicle issue only.

With regard to the claim of service connection for defective 
hearing, the Board notes that the RO denied that claim by a 
decision entered in June 1998.  The veteran filed a NOD as to 
that determination in July 1998, and he was issued a SOC with 
respect to that issue in August 1998.  The appeal was 
thereafter perfected by the filing of a substantive appeal 
later that same month.

In a written submission, dated in May 2000, the veteran 
raised the issue of entitlement to service connection for 
residuals of surgery for repair of an inguinal hernia, to 
include residual scars.  The record shows that he has 
bilateral 

herniorrhaphy scars, and it is not entirely clear from his 
May 2000 submission whether he is seeking service connection 
for a right inguinal hernia repair (for which service 
connection was previously denied in December 1992), a left 
inguinal hernia repair (which has not been adjudicated 
previously), or both.  In any event, the matter has not yet 
been developed for appellate review.  The claim is referred 
to the RO for clarification and further action, as 
appropriate.

(The claim of service connection for defective hearing is 
addressed in the REMAND below.)


FINDINGS OF FACT

1.  By a decision entered in December 1992, the RO denied a 
claim of service connection for residuals of the surgical 
removal of an undescended right testicle.  The veteran was 
notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The evidence received since the time of the December 1992 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for residuals of the surgical 
removal of an undescended right testicle.  38 U.S.C.A. 
§§ 1131, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 3.306, 20.1103 (2000); 38 C.F.R. § 20.302 
(1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined for service enlistment in June 
1955, his genitourinary system was noted to be normal.  He 
denied any history of rupture or painful urination.

In July 1955, the veteran was admitted to a service 
department hospital with complaints of pain in his right 
groin, associated with heavy lifting.  He reported that he 
had had a rupture for several years.  On physical 
examination, he was found to have a right, indirect inguinal 
hernia that was reducible.  No scrotal mass was identified.  
He was found acceptable for service, and it was noted that he 
would be referred for surgical correction at a later date.

In March 1956, it was noted that the veteran had a right 
inguinal hernia and undescended testicle.  In June 1957, it 
was again noted that he had an undescended right testicle.  
It was also noted that he wished to have the right hernia 
repaired.

In March 1958, the veteran presented for treatment with 
complaints of a urethral discharge.  The diagnostic 
assessment was that he had acute urethritis.

In August 1958, the veteran presented for treatment with 
complaints of pain in the right groin of approximately one 
year duration.  The clinical impression was that he had an 
ectopic right testicle, located in the perineum.

Later that same month, the veteran was admitted to a service 
department hospital for corrective surgery.  He reported that 
he had been aware of an abnormally placed right testicle for 
as long as he could remember.  He indicated that he could 
feel the right testicle in the groin area only occasionally, 
and reported right inguinal pain with straining.  On physical 
examination, it was noted that his right testicle could be 
palpated, and that it was one-half the size of the left 
testicle.  The diagnostic assessment was that he had an 
unilateral undescended testis that had existed prior to 
service.  The surgery was canceled for reasons unrelated to 
the veteran's health.  He was discharged in an unchanged 
condition, fit for duty, and revision of his physical profile 
was not required.  It was noted that he was to return for 
surgery in October.

In October 1958, the veteran was again admitted to a service 
department hospital for corrective surgery.  The diagnosis at 
the time of admission was that he had an indirect, inguinal 
hernia that was incurred in the line of duty and did not 
exist prior to enlistment.  He complained of a right groin 
mass of about three and half years duration, accompanied by 
an occasional aching pain, and it was noted that he had 
always had a right undescended testicle.  On physical 
examination, the right testis was palpated in the region of 
the internal ring.  A hernioplasty was performed on a right, 
indirect, inguinal hernia, and the atrophic right testis was 
excised.  The post-operative course was uneventful, with the 
veteran becoming active without complaint.  The final 
diagnosis was changed to cryptorchism.  It was noted that the 
condition was incurred in the line of duty and did not exist 
prior to enlistment.  The veteran was discharged to duty on 
November 24, 1958, and was separated from service a few days 
later.  It was noted on the report of his separation 
examination that he had a well-healed scar that was not 
considered disabling for purposes of his discharge from 
service.

When the veteran was examined for VA purposes in August 1992, 
he complained of impotence of eight months duration, and a 
history of hypertension and anxiety/ depression.  It was 
noted that he had had a partial gastrectomy approximately 
three years earlier, secondary to peptic ulcer disease.  On 
physical examination, he had bilateral inguinal herniorrhaphy 
scars, but no evidence of an active hernia.  His right 
testicle was surgically absent.  He was given diagnoses of 
peptic ulcer disease; status-post partial gastrectomy, 
secondary to peptic ulcer disease; anxiety/depression, by 
history; hypertension, well-controlled; and impotence, by 
history.

Based on a review of the foregoing evidence, the RO, by a 
decision entered in December 1992, denied service connection 
for removal of the right testicle and for repair of a right 
inguinal hernia.  The RO concluded that the surgery in 
service had been undertaken to correct disabilities that had 
existed prior to service.  The veteran was notified of the 
RO's determination, and of his appellate rights, but he did 
not initiate an appeal within one year.

The evidence received since the time of the RO's December 
1992 decision includes the following:

--VA medical records, dated from 1996 to 2000, showing, among 
other things, that the veteran had a right orchiectomy in 
1958, that he had a transurethral resection of the prostate 
(TURP) around 1993, that he presented for treatment with 
complaints of impotence and erectile dysfunction on several 
occasions, and that he was treated on occasion for dysuria 
and hematuria; and

--transcripts of hearings held at the RO in May and September 
2000, which contain, among other things, arguments by the 
veteran's representative to the effect that no right testicle 
problem was noted at the time of the veteran's service 
enlistment examination, and testimony from the veteran to the 
effect that he did not have problems with his testicles and 
groin area prior to service, that he first started having 
problems during service, that he had surgery in service to 
remove the right testicle, and that has experienced pain, 
tenderness, and irritation ever since.

II.  Legal Analysis

The veteran maintains that service connection should be 
granted for residuals of the surgical removal of an 
undescended right testicle.  He contends that he first had 
problems with the testicle during service.  He says that the 
testicle was surgically removed during service, and that he 
has experienced pain, tenderness, and irritation ever since.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post-operative scars and absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2000).

The record shows that the RO, by a decision entered in 
December 1992, denied service connection for residuals of the 
surgical removal of an undescended right testicle.  The 
veteran was notified of the RO's determination, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  See 38 C.F.R. § 20.302 (1992).  As a result, that 
decision became final.  38 C.F.R. § 20.1103 (2000).  The 
current claim of service connection may be considered on the 
merits only if "new and material evidence" has been 
received since the time of the RO's 1992 decision.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the additional 
evidence received since the time of the RO's December 1992 
decision is not "material."  The RO determined in December 
1992, in effect, that the veteran had an undescended right 
testicle prior to service, that he underwent surgery in 
service to ameliorate the condition, and the underlying 
condition was not aggravated by service.  Although the 
veteran has offered testimony to indicate that he disagrees 
with that assessment, he has not provided any additional, 
competent medical evidence to support the notion that the 
anomaly of his right testicle was incurred in or aggravated 
by service.  Thus, it cannot be said that the evidence 
received since the time of the prior decision, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  The application to reopen 
must therefore be denied.


ORDER

The application to reopen a claim of service connection for 
residuals of the surgical removal of an undescended right 
testicle is denied.



REMAND

VA has a duty to assist the veteran in obtaining evidence to 
substantiate his claim of service connection for defective 
hearing.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Under the circumstances 
here presented, the Board finds that the duty to assist 
includes the duty to provide him with a medical examination 
for purposes of obtaining an opinion, based on a review of 
the entire record, as to whether he has a current hearing 
disability that can be attributed to service.  A remand is 
required.  38 C.F.R. §§ 3.326, 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be notified of 
his right to supplement the record on 
appeal.  He should be asked to identify 
any additional, relevant medical or 
other evidence that should be considered 
in connection with his claim of service 
connection for defective hearing.  If he 
adequately identifies such evidence, and 
provides the necessary releases, the RO 
should make reasonable efforts to obtain 
the evidence identified.  If the RO is 
unable to obtain the additional 
evidence, if any, the RO should so 
notify the veteran, identifying the 
records it has been unable to obtain, 
explaining the efforts that were made to 
obtain those records, and describing any 
further action to be taken with respect 
to his claim.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  The veteran should be notified that 
it would be helpful for him to obtain 
and submit to the RO written statements 
from any physicians or other health care 
providers who have expressed an opinion 
that there is, or could be, a medical 
relationship between his current hearing 
difficulties and his military service.  
The veteran should also be informed that 
it would be helpful for him to obtain 
and submit to the RO written statements 
from any individuals who observed his 
difficulties with hearing at or near the 
time of his separation from service.  He 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

3.  After the above development has been 
completed, the veteran should be 
scheduled for an examination for 
purposes of obtaining a medical opinion 
as to the likelihood that he has a 
current hearing disability that can be 
attributed to military service.  The 
examiner should review the claims 
folder, examine the veteran, and provide 
an opinion as to the medical likelihood 
that the veteran has a current hearing 
disability that had its origin in 
service.  The examiner should complete 
any testing deemed necessary to this 
assessment, and a complete rationale for 
all opinions should be provided.

4.  The RO should review the report of 
the examination for purposes of ensuring 
that requirements of the foregoing 
paragraph have been satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

5.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



